Case 7:19-cr-00729 Document1 Filed on 04/03/19 in TXSD Page i of 1

&

AO 91 (Rev 8/01) Criminal Complaint

United States District Court

SOUTHERN - DISTRICT OF TEXAS
MCALLEN DIVISION

 

UNITED STATES OF AMERICA
V. CRIMINAL COMPLAINT

Alvaro Velasquez-Lopez
Case Number: M-19- Oa -M

AE... YOB: 1977

Guatemala
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about ___ April 4, 2019 in Hidalgo County, in

the Southern District of Texas
(Track Statutory Language of Offense)
being then and there an alien who had previously been deported from the United States to Guatemala in pursuance of law, and

thereafter was found near Hidalgo, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the
Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United

States; 4

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Senior Patrol Agent and that this complaint is based on the
following facts: ‘

Alvaro Velasquez-Lopez was encountered by Border Patrol Agents near Hidalgo, Texas on April 1, 2019. The investigating agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally entered
the United States on April 1, 2019, near Hidalgo, Texas. Record checks revealed the Defendant was formally Deported/Excluded from
the United States on March 24, 2010 through Dallas, Texas. Prior to Deportation/Exclusion the Defendant was instructed not to return
to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland Security. On October 19,
2009, the defendant was convicted of Assault and Battery or Assault and Battery with Dangerous Weapon and sentenced to ten (19)
years confinement and nine (9) years suspended sentence.

    
 

 

Continued on the attached iw, d made a part of this complaint: [ |ves No
WL Meh
Sworn to befoy idSubscribed}in my presence, Signature of -

  
   

Kellen Meador

April 8, 2019 Senior Patrol Agent

  
 

 

Juan F. Alanis = $ - e334 , U.S. Magistrate Judge

 

Name and Title of Judicial Officer (7 Perature of Judicial Officer
